Citation Nr: 1133583	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  08-13 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date earlier than June 4, 2007, for a grant of service connection for bilateral hearing loss, evaluated as 20 percent disabling.


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from September 1972 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

This case was previously before the Board in February 2010 and remanded for additional development.  For the reasons discussed below, the Board finds that there has not been substantial compliance with the February 2010 remand.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In a May 2010 statement, the appellant asserted that his hearing has continued to worsen.  The issue of entitlement to an evaluation in excess of 20 percent for service-connected bilateral hearing loss has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the February 2010 remand, the Board found that the appellant had raised the issue of whether there was clear and unmistakable error (CUE) in VA's denial of service connection for hearing loss in a May 1991 rating decision.  (See November 2007 notice of disagreement, May 2008 substantive appeal)  The Board noted that the RO had not adjudicated the claim for CUE, and that the claim was inextricably intertwined with the issue of entitlement to an effective date earlier than June 4, 2007, for a grant of service connection for bilateral hearing loss.  The Board instructed the RO to adjudicate the appellant's claim of CUE with regard to the May 1991 rating decision for failure to grant service connection for hearing loss.  Thereafter, the Board instructed the RO to readjudicate the issue on appeal.  A review of the claims file reflects that the appellant's CUE claim has not been adjudicated.  The Court has stated that compliance by the Board or the AOJ is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  Consequently, the claim must be remanded for adjudication of the appellant's CUE claim.  

Additionally, in the February 2010 remand, the Board instructed the RO to request records from Dr. T.M., M.D.  In an April 2010 letter, the appellant was requested to identify all medical providers of any treatment or evaluation he had received for his bilateral hearing loss.  The appellant identified records from three providers, including Dr. T.M. and Oklahoma Audiology and Hearing Aid Center.  The records from Dr. T.M. were obtained and associated with the claims file.  Records from the Oklahoma Audiology and Hearing Aid Center were received in June 2011.  However, a July 2011 supplemental statement of the case specifically notes that "as of today's date we have not received" the Oklahoma Audiology and Hearing Aid Center records.  A new supplemental statement of the case should have been issued following receipt of the records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to adjudicate the appellant's claim of whether there was CUE with regard to the May 1991 rating decision for failure to grant service connection for hearing loss, as discussed in the November 2007 notice of disagreement and May 2008 substantive appeal.  The appellant should be afforded the opportunity to present evidence and argument in support of the claim.  If the CUE claim is denied, VA's notice to the appellant of the rating decision should include notice that if the claimant wishes to have appellate consideration of the CUE claim, he must timely perfect an appeal of the decision.

2.  Thereafter, readjudicate the issue on appeal of entitlement to an effective date earlier than June 4, 2007, for a grant of service connection for bilateral hearing loss, considering all the evidence of record, to include records from the Oklahoma Audiology and Hearing Aid Center that were received in June 2011.  If the benefit sought is not granted, issue a supplemental statement of the case (which includes reference to records from the Oklahoma Audiology and Hearing Aid Center that were received in June 2011), and afford the appellant an appropriate opportunity to respond.  The case should be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



